Exhibit 10.3


AMENDMENT NO. 1 TO TERM LOAN AGREEMENT

This AMENDMENT NO. 1 TO TERM LOAN AGREEMENT, dated as of April 10, 2020 (this
“Amendment No. 1”), is by and among SPIRIT REALTY, L.P., a Delaware limited
partnership (the “Borrower”), JPMORGAN CHASE BANK, N.A., as administrative agent
for the Lenders (as defined below) (the “Administrative Agent”), the Lenders
party hereto, and REGIONS BANK (the “New Term Lender”), with Regions Bank also
serving as an additional Syndication Agent and Regions Capital Markets serving
as an additional Joint Lead Arranger under the Credit Agreement described
below.  Reference is made to that certain Term Loan Agreement, dated as of April
2, 2020 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
several banks, financial institutions and other entities from time to time party
thereto (collectively, the “Lenders”), and the Administrative
Agent.  Capitalized terms used herein without definition shall have the same
meanings as set forth in the Credit Agreement, as amended hereby.

RECITALS

WHEREAS, pursuant to Section 2.12 of the Credit Agreement, the Borrower has
requested, and the New Term Lender has agreed, to establish an Incremental
Commitment under the Credit Agreement;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1.  AMENDMENT TO CREDIT Agreement.  As of the Amendment Effective Date
(as defined in Section 3 hereof), the Credit Agreement is hereby amended as
follows:

Section 1.01.  Incremental Commitment.  As of the Amendment Effective Date, the
New Term Lender shall have an Incremental Commitment in the amount set forth
opposite its name in Schedule 1 attached hereto.  

Section 1.02.  Making of the New Term Loan.  On the Amendment Effective Date,
and so long as the conditions set forth in Section 2.12 of the Credit Agreement
are satisfied, the New Term Lender shall make a New Term Loan to the Borrower
pursuant to Section 2.12 of the Credit Agreement in the amount equal to its
Incremental Commitment.  Such New Term Loans shall have the same terms and
provisions (including, without limitation, the same Maturity Date) and shall be
considered the same tranche as and pari passu with the existing Loans under the
Credit Agreement.  From and after the Amendment Effective Date, each reference
to the Loans in the Credit Agreement shall be deemed to include the New Term
Loan made by the New Term Lender.

Section 1.03.  New Term Lender.  From and after the Amendment Effective Date,
the New Term Lender shall be deemed to be a Lender for all purposes of the
Credit Agreement, and each reference to the Lenders in the Credit Agreement
shall be deemed to include the New Term Lender.  Without limiting the generality
of the foregoing, the New Term Lender confirms its appointment of JPMorgan Chase
Bank, N.A., as the Administrative Agent in accordance with Article XII of the
Credit Agreement.



DB1/ 113349710.6

 

 



--------------------------------------------------------------------------------

 

Section 1.04.  Representations, Warranties and Agreements of New Term
Lender.  The New Term Lender (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Amendment No. 1 and to consummate the transactions contemplated hereby and
to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement and under applicable law
that are required to be satisfied by it in order to become a Lender, (iii) from
and after the Amendment Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of its
Incremental Commitment and New Term Loans, shall have the obligations of a
Lender thereunder, (iv) it has received a copy of the Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 6.1 of the Credit
Agreement, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Amendment No. 1,
and (v) it has, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Amendment No. 1; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent or any other Lender and their Related
Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

Section 1.05.  Request under Section 2.12 of Credit Agreement.  This Amendment
No. 1 is and shall be deemed to be for all purposes of the Credit Agreement the
first and partial exercise by the Borrower of its rights under Section 2.12 of
the Credit Agreement to request Incremental Commitments.  From and after the
Amendment Effective Date (and after giving effect to the New Term Loans),
$100,000,000 of the Incremental Commitments shall remain available to be
requested by the Borrower pursuant to Section 2.12 of the Credit Agreement.

Section 1.06.  Amended and Restated Schedule 7.1(z).  Schedule 7.1(z) to the
Credit Agreement is hereby amended and restated as attached hereto as Exhibit A.

SECTION 2.  REPRESENTATIONS AND WARRANTIES OF THE BORROWER

In order to induce the New Term Lender and Administrative Agent to enter into
this Amendment No. 1, the Borrower represents and warrants to the New Term
Lender and the Administrative Agent as follows:

(i)The Borrower has the right and power, and has taken, and has caused Spirit
REIT to take, all necessary action to authorize it to borrow the New Term Loans
hereunder.  The Borrower and each other Loan Party has the right and power, and
has taken all necessary action to authorize it, to execute, deliver and perform
its obligations under each of this Amendment No. 1, the Credit Agreement, as
amended by this Amendment No. 1 (the “Amended Credit Agreement”) and the Note
described in Section 3D below (collectively, the “Amendment Documents”) to which
it is a party in accordance with its terms and to consummate the transactions
contemplated hereby and thereby.  The Amendment Documents to which the Borrower
or any other Loan Party is a party have been duly executed and delivered by the
duly authorized officers of such Person and

 

2



DB1/ 113349710.6

 

 



--------------------------------------------------------------------------------

 

each is a legal, valid and binding obligation of such Person enforceable against
such Person in accordance with its terms, except as the same may be limited by
bankruptcy, insolvency and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations contained herein or therein and as may be limited by
equitable principles generally;

(ii)The execution, delivery and performance of this Amendment No. 1 and the
other Amendment Documents to which any Loan Party is a party in accordance with
their respective terms and the borrowings of the New Term Loans hereunder do not
and will not, by the passage of time, the giving of notice, or both:  (i)
require any Governmental Approval or violate any Applicable Law (including all
Environmental Laws) relating to the Borrower or any other Loan Party; (ii)
conflict with, result in a breach of or constitute a default under (A) the
organizational documents of any Loan Party or (B) any indenture, agreement or
other instrument to which the Borrower or any other Loan Party is a party or by
which it or any of its respective properties may be bound, except under this
clause (B) as could not reasonably be expected to have a Material Adverse
Effect; or (iii) result in or require the creation or imposition of any Lien
upon or with respect to any property now owned or hereafter acquired by any Loan
Party other than in favor of the Administrative Agent for its benefit and the
benefit of the other Lender Parties;

(iii)Each of the representations and warranties made by the Borrower in or
pursuant to the Loan Documents are true and correct in all material respects
(or, in the case of any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language, true and correct
(after giving effect to any qualification therein) in all respects) on and as of
the Amendment Effective Date as if made on and as of such date except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties were true and correct in
all material respects (or, in the case of any representation and warranty that
is qualified as to “materiality,” “Material Adverse Effect” or similar language,
true and correct (after giving effect to any qualification therein) in all
respects) as of such earlier date; and

(iv)No Default or Event of Default has occurred and is continuing on the
Amendment Effective Date and after giving effect to this Amendment No. 1.

SECTION 3.  CONDITIONS TO EFFECTIVENESS

This Amendment No. 1 shall become effective as of the date hereof (the
“Amendment Effective Date”), subject to the satisfaction (or waiver by the
Administrative Agent and the New Term Lender) of the following conditions
precedent:

A.  the Borrower, the Administrative Agent, the Requisite Lenders, and the New
Term Lender shall have indicated their consent hereto by the execution and
delivery of the signature pages hereof to the Administrative Agent, and, in the
case of Spirit REIT, by the execution and delivery to the Administrative Agent
of the signature page to the Reaffirmation of Guaranty attached to this
Amendment No. 1;

B.  the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower and Spirit REIT (i) either confirming that there have
been no changes to

 

3



DB1/ 113349710.6

 

 



--------------------------------------------------------------------------------

 

their organizational documents since April 2, 2020, or if there have been
changes to their organizational documents since such date, certifying as to such
changes, and (ii) certifying as to authorization, good standing and incumbency
of officers with respect to this Amendment No. 1 and the transactions
contemplated hereby;

C.  the Administrative Agent shall have received all reasonable, documented
out-of-pocket costs and expenses incurred in connection with this Amendment No.
1 for which the Borrower is responsible pursuant to Section 13.2 of the Credit
Agreement and for which invoices have been presented at least one Business Day
prior to the Amendment Effective Date (including the reasonable fees and
expenses of legal counsel to the Administrative Agent for which the Borrower
agrees it is responsible pursuant to Section 13.2 of the Credit Agreement);

D.  execution and delivery to the Administrative Agent of a Note made by the
Borrower in favor of the New Term Lender in an amount equal to its Incremental
Commitment hereunder;

E.  delivery to the Administrative Agent by each of Latham & Watkins LLP and
Ballard Spahr LLP, as counsel to the Borrower, of an opinion addressed to the
New Term Lender and the Administrative Agent in form and substance reasonably
satisfactory to the Administrative Agent;

F.  payment by the Borrower of any agreed upon compensation to the New Term
Lender and the Administrative Agent due and payable on the Amendment Effective
Date in respect of the Incremental Commitment;

G.  each of the representations and warranties made by the Borrower in or
pursuant to the Loan Documents are true and correct in all material respects
(or, in the case of any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language, true and correct
(after giving effect to any qualification therein) in all respects) on and as of
the Amendment Effective Date as if made on and as of such date except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties were true and correct in
all material respects (or, in the case of any representation and warranty that
is qualified as to “materiality,” “Material Adverse Effect” or similar language,
true and correct (after giving effect to any qualification therein) in all
respects) as of such earlier date;

H.  (i) no Default or Event of Default has occurred and is continuing on the
Amendment Effective Date or after giving effect thereto and (ii) the Borrower
would be in compliance with each financial covenant set forth in Section 10.1 of
the Credit Agreement if the ratio or amount referred to therein were to be
calculated as of the most recent test period as to which a compliance
certificate has been delivered pursuant to Section 9.3 of the Credit Agreement
after giving pro forma effect to the incurrence of Indebtedness under the New
Term Loans on the Amendment Effective Date, and the use of proceeds thereof; and

I.  the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that the conditions contained in Section
2.12(a) and (b) of the Credit Agreement have been satisfied.

 

4



DB1/ 113349710.6

 

 



--------------------------------------------------------------------------------

 

SECTION 4.  MISCELLANEOUS

A.  Reference to and Effect on the Credit Agreement and the Other Loan
Documents.

(i)On and after the effective date of this Amendment No. 1, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Credit Agreement and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Amended Credit Agreement.  This Amendment No. 1 shall be deemed to be a
“Loan Document” under the Credit Agreement.

(ii)Except as specifically amended by this Amendment No. 1, the Credit Agreement
and the other Loan Documents shall remain in full force and effect and are
hereby ratified and confirmed.  

(iii)The execution, delivery and performance of this Amendment No. 1 shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender Party under the Credit Agreement or any of the other Loan Documents.

B.  Headings.  Section and subsection headings in this Amendment No. 1 are
included herein for convenience of reference only and shall not constitute a
part of this Amendment No. 1 for any other purpose or be given any substantive
effect.

C.  Applicable Law.  THIS AMENDMENT NO. 1 AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

D.  Counterparts; Effectiveness.  This Amendment No. 1 may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.  Delivery of an executed counterpart of a signature page to
this Amendment No. 1 by telecopy or other electronic means in accordance with
Section 13.18 of the Credit Agreement shall be effective as delivery of a
manually executed counterpart of this Amendment No. 1.

E.  Jurisdictions; Immunities.  The provisions of Section 13.4 of the Credit
Agreement shall apply to this Amendment No. 1 and are hereby incorporated by
reference.

[Signature Pages Follow]

 

5



DB1/ 113349710.6

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

SPIRIT REALTY, L.P.,

a Delaware limited partnership

 

By:Spirit General OP Holdings, LLC,

 



a Delaware limited liability company, its general partner

 

 

By:

Name:

Title:

 

 

 

[Signature Page to Amendment No. 1 to Term Loan Agreement]



DB1/ 113349710.6

 

 



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender

 

 

By: ______________________________

Name:

Title:

 

•



[Signature Page to Amendment No. 1 to Term Loan Agreement]



DB1/ 113349710.6

 

 



--------------------------------------------------------------------------------

 

REGIONS BANK, as the New Term Lender

 

By: ______________________________

Name:

Title:  

 

 

[Signature Page to Amendment No. 1 to Term Loan Agreement]



DB1/ 113349710.6

 

 



--------------------------------------------------------------------------------

 

TRUIST BANK, as a Lender

 

By: ______________________________

Name:

Title:  

 




[Signature Page to Amendment No. 1 to Term Loan Agreement]



DB1/ 113349710.6

 

 



--------------------------------------------------------------------------------

 

Reaffirmation of Guaranty

 

 

The undersigned Guarantor hereby (a) acknowledges the foregoing Amendment No. 1,
(b) reaffirms its guaranty of the Guarantied Obligations (as defined in the
Guaranty, dated as of April 2, 2020 (the “Guaranty”), executed and delivered by
such Guarantor) under or in connection with the Credit Agreement, as modified by
the foregoing Amendment No. 1, in accordance with the Guaranty, and (c) confirms
that its Guaranty shall remain in full force and effect after giving effect to
the foregoing Amendment No. 1.

 

 

 

 

SPIRIT REALTY CAPITAL, INC.

 

 

By:  _______________________

Name:  

Title:  

 

 

 

 

 

 



DB1/ 113349710.6

 

 



--------------------------------------------------------------------------------

 

Schedule 1

 

Incremental Commitment

 

 

New Term LenderCommitment Amount

 

Regions Bank$100,000,000.00

 

Total$100,000,000.00

 

 



DB1/ 113349710.6

 

 



--------------------------------------------------------------------------------

 

SCHEDULE 7.1(z)

MATERIAL CONTRACTS

 

 

 

1.

Indenture, dated as of May 20, 2014, by Spirit REIT in favor of Wilmington
Trust, National Association (“2014 Notes Trustee”), as supplemented by that
certain second supplemental indenture, dated as of May 20, 2014, by Spirit REIT
in favor of the 2014 Notes Trustee related to 3.75% Convertible Senior Notes due
2021.

 

2.

Indenture, dated as of August 18, 2016, by the Borrower in favor of U.S. Bank
National Association (“2016 Notes Trustee”), as supplemented by (i) that certain
first supplemental indenture, dated as of August 18, 2016, by the Borrower and
Spirit REIT, in its capacity as guarantor, in favor of the 2016 Notes Trustee
related to 4.450% Notes due 2026, (ii) that certain second supplemental
indenture, dated as of June 27, 2019, by the Borrower and Spirit REIT, in its
capacity as guarantor, in favor of the 2016 Notes Trustee related to 4.000%
Notes due 2029, (iii) that certain third supplemental indenture, dated as of
September 16, 2019, by the Borrower and Spirit REIT, in its capacity as
guarantor, in favor of the 2016 Notes Trustee related to 3.200% Notes due 2027
and (iv) that certain fourth supplemental indenture, dated as of September 16,
2019, by the Borrower and Spirit REIT, in its capacity as guarantor, in favor of
the 2016 Notes Trustee related to 3.400% Notes due 2030.

 

3.

Revolving Credit and Term Loan Agreement, dated as of January 14, 2019, by and
among the Borrower, JPMorgan Chase Bank, N.A., as administrative agent, and the
lenders and other parties party thereto, and the Loan Documents entered into
pursuant thereto.

 

 

 



DB1/ 113349710.6

 

 

